DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 04/28/2022
Claims 1, 15 are amended.
Claims 1 – 25 presented for examination.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2022 has been entered.
 

Response to Arguments
Rejection under 35 USC 101
The rejection under 35 USC 101 is withdrawn.
Rejection under 35 UC 103
The rejection under 35 USC 103 is withdrawn.
End Response to Arguments



Allowable Subject Matter
Claims 1- 25 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance

Claim 1:
While the art of record teaches all the limitations as outlined in the prior office action, none of these references taken either alone or in combination with the prior art of record disclose At least one non-transitory machine-accessible storage medium that provides instructions that, when executed by a machine, will cause the machine to perform operations comprising: executing a fabrication simulation of a physical device with a fabrication model that receives a fabrication as input and outputs a structural design for the physical device in response to the fabrication simulation 
wherein the fabrication simulation simulated fabrication steps for making the physical device; executing an operational simulation of the physical device with a design model that simulates a field response propagating through a simulated environment of the physical device
forward cascading the structural design output from the fabrication model to the design model to establish the simulated environment for the operational simulation backpropagating a performance loss error through the design model, the performance loss error generated based upon a performance loss function used to determine a performance loss value; reverse cascading an output from the backprogagating of the performance loss error to the fabrication model; backpropagating a structural design error through the fabrication model to generate one or more first gradients, wherein the structural design error is generated based on the output from the backpropagating of the performance loss error ; and revising the fabrication specification, based upon the one or more first gradients to generate an output a revised fabrication [design] specification for use by a fabrication process of the physical device”, wherein the physical device comprises a photonic or electronic device in combination with the remaining elements and features of the claimed invention. It is for these reasons that the Applicant’s invention defines over the prior art or record.

Claim 15 is allowable for similar reasons as outlined above for claim 1.
The dependent claims are allowable due to their dependency from an allowable base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN S COOK/Primary Examiner, Art Unit 2127